Exhibit 10.44

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
January 13, 2011, by and among GENERAL MOTORS COMPANY, a Delaware corporation
(the “Corporation”), Evercore Trust Company, N.A. (“Evercore”), as trustee of,
and acting on behalf of, the GENERAL MOTORS SPECIAL HOURLY-RATE EMPLOYEES
PENSION TRUST (the “Hourly Plan Trust”) established under the GENERAL MOTORS
HOURLY-RATE EMPLOYEES PENSION PLAN (the “Hourly Pension Plan”) for the account
and on behalf of the Hourly Pension Plan, and Evercore, as trustee of, and
acting on behalf of, the GENERAL MOTORS SPECIAL SALARIED EMPLOYEES PENSION TRUST
(individually, the “Salaried Plan Trust”, and, together with the Hourly Plan
Trust, the “Trusts” ) established under the GENERAL MOTORS RETIREMENT PROGRAM
FOR SALARIED EMPLOYEES (the “Salaried Pension Plan” ) for the account and on
behalf of the Salaried Pension Plan.

WHEREAS, concurrently with the execution of this Agreement, the Corporation, the
Hourly Plan Trust and the Salaried Plan Trust have executed that certain
Contribution Agreement, dated as of the date hereof, pursuant to which the
Corporation is contributing (i) to the Hourly Plan Trust 40,404,041 shares of
common stock, par value $0.01 per share, of the Corporation (“Common Stock”),
and (ii) to the Salaried Plan Trust 20,202,020 shares of Common Stock (such
shares of Common Stock contributed to the Trusts, the “Common Shares”);

WHEREAS, concurrently with the execution of this Agreement, the Corporation, the
Hourly Plan Trust and the Salaried Plan Trust have executed that certain
Stockholders Agreement, dated as of the date hereof, to govern the rights and
obligations of the parties with respect to certain matters relating to the
Corporation and each Trust’s ownership and voting of the Common Shares; and

WHEREAS, the Corporation has agreed to provide the Hourly Plan Trust and the
Salaried Plan Trust with registration rights with respect to the Common Shares
that are held by each of them and their permitted assigns, on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, and for other good and valuable consideration, the
value, receipt and sufficiency of which are acknowledged, the parties hereby
agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings set forth below or in the sections set forth
below:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the Corporation’s good faith judgment, after consultation with
independent outside counsel to the Corporation, (a) would be required to be made
in any registration statement or report filed with the SEC by the Corporation so
that such registration statement or report would not be materially misleading;
(b) would not be required to be made at such time but for the filing of such
registration statement; and (c) the Corporation has a bona fide business purpose
for not disclosing publicly.



--------------------------------------------------------------------------------

“Adverse Effect” shall have the meaning set forth in Section 2.1.6.

“Advice” shall have the meaning set forth in Section 2.7.

“Affiliate” means, with respect to any Person, any other Person who Controls, is
Controlled by or is under common Control with, such Person.

“Agreement” shall have the meaning set forth in the Preamble.

“Co-Managers” shall have the meaning set forth in Section 2.1.4(a).

“Common Shares” shall have the meaning set forth in the Recitals.

“Common Stock” shall have the meaning set forth in the Recitals.

“Control” means the direct or indirect power to direct or cause the direction of
management or policies of a Person, whether through the ownership of voting
securities, general partnership interests or management member interests, by
contract or trust agreement, pursuant to a voting trust or otherwise.
“Controlling” and “Controlled” have the correlative meanings.

“Corporation” shall have the meaning set forth in the Preamble.

“Corporation Shelf Registration” shall have the meaning set forth in
Section 2.2.1.

“Demand Registration” shall have the meaning set forth in Section 2.1.1(a).

“Demand Request” shall have the meaning set forth in Section 2.1.1(a).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

“Equity Registration Rights Agreement” means that certain Equity Registration
Rights Agreement, dated as of October 15, 2009, by and among the Corporation,
the United States Department of the Treasury, Canada GEN Investment Corporation
(formerly known as 7176384 Canada Inc.), the UAW Retiree Medical Benefits Trust,
Motors Liquidation Company and, for limited purposes, General Motors LLC, as
amended from time to time, including the supplemental Letter Agreement, dated
October 21, 2010, among the Corporation, the United States Department of the
Treasury, Canada GEN Investment Corporation, the UAW Retiree Medical Benefits
Trust and Motors Liquidation Company.

“Evercore” shall have the meaning set forth in the Preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

2



--------------------------------------------------------------------------------

“Excluded Registration” means a registration under the Securities Act of
(a) securities pursuant to one or more Demand Registrations pursuant to
Article 2 hereof, (b) securities registered on Form S-4 or S-8 or any similar
successor forms, (c) securities convertible into or exercisable or exchangeable
for Common Stock and (d) securities registered on Form S-3 or any successor form
covering solely securities issued under a dividend reinvestment program.

“Existing Registrable Securities” means “Registrable Securities,” as defined in
the Equity Registration Rights Agreement.

“Existing Registrable Securities Holder” means “Holder,” as defined in the
Equity Registration Rights Agreement.

“FINRA” shall have the meaning set forth in Section 2.5(a)(xvi).

“Governmental Authority” means any United States or non-United States federal,
provincial, state or local government or other political subdivision thereof,
any entity, authority, agency or body exercising executive, legislative,
judicial, regulatory or administrative functions of any such government or
political subdivision, and any supranational organization of sovereign states
exercising such functions for such sovereign states.

“Holder” means each of (a) the Hourly Plan Trust, (b) the Salaried Plan Trust
and (c) any direct or indirect transferee of any Holder who shall become a party
to this Agreement in accordance with Section 2.10.

“Hourly Pension Plan” shall have the meaning set forth in the Preamble.

“Hourly Plan Trust” shall have the meaning set forth in the Preamble.

“Indemnitee” shall have the meaning set forth in Section 2.9.1.

“Indemnitor” shall have the meaning set forth in Section 2.9.3(a).

“Initial Sale Time” shall have the meaning set forth in Section 2.9.1.

“Inspectors” shall have the meaning set forth in Section 2.5(a)(xii).

“Issuer Free Writing Prospectus” shall have the meaning set forth in
Section 2.6.

“Lead Underwriters” shall have the meaning set forth in Section 2.1.4(a).

“Losses” shall have the meaning set forth in Section 2.9.1.

“Market Value” shall mean (a) with respect to shares of Common Stock, for so
long as the Common Stock is listed for trading on the NYSE, the closing price of
the Common Stock on the NYSE on the trading day immediately preceding the date
of the Demand Request or Transfer Notice, or (b) with respect to any other
particular class or type of Registrable Securities, or if the Common Stock is no
longer listed for trading on the NYSE, (i) at any time securities of the same
class or type as the applicable Registrable Securities are listed on a U.S.
national securities

 

3



--------------------------------------------------------------------------------

exchange, or at any time the Common Stock is listed for trading on a U.S.
national securities exchange other than the NYSE, the closing price of such
class or type of securities or the Common Stock, as applicable, on the trading
day immediately preceding the date of the Demand Request or Transfer Notice, or
(ii) other than in the case of clause (a) or (b)(i), the estimated market value
determined in good faith by the Corporation based upon the advice of a
nationally recognized independent investment banking firm retained by the
Corporation (at the sole expense of the Corporation) for this purpose (which
investment banking firm shall be reasonably acceptable to the Holders of a
majority of the Registrable Securities covered by the Demand Request or Transfer
Notice).

“Material Adverse Change” means (a) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or
over-the-counter market in the United States of America; (b) the declaration of
a banking moratorium or any suspension of payments in respect of banks in the
United States of America; (c) a material outbreak or escalation of armed
hostilities or other international or national calamity (including an act of
terrorism) involving the United States of America or the declaration by the
United States of a national emergency or war or a material adverse change in
national or international financial, political or economic conditions; or
(d) any material adverse change in the business, assets or condition (financial
or otherwise) of the Corporation and its subsidiaries, taken as a whole.

“NI 71-101” shall have the meaning set forth in Section 2.9.6.

“NYSE” means the New York Stock Exchange.

“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization, joint venture, limited liability company,
Governmental Authority or other entity.

“Piggyback Offering” shall have the meaning set forth in Section 2.2.1.

“Records” shall have the meaning set forth in Section 2.5(a)(xii).

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness (or automatic
effectiveness) of such registration statement.

“Registrable Securities” means (a) the Common Shares and (b) any equity security
issued in exchange for or with respect to any Common Shares referred to in
clauses (a) above by way of a stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or similar transaction, or otherwise. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
on the earliest of the date on which such securities: (i) have been registered
under the Securities Act and disposed of in accordance with a registration
statement; (ii) have been sold pursuant to Rule 144 under the Securities Act (or
any successor provision); (iii) are held by a Holder that may sell all such
Registrable Securities held by it in a single day pursuant to, and in accordance
with, Rule 144 under the Securities Act (or any successor provision); (iv) cease
to be outstanding (whether as a result of exercise, redemption, repurchase,
conversion or otherwise); or (v) are held by any Person who is not a Holder. For
purposes hereof, “on the basis of the number of

 

4



--------------------------------------------------------------------------------

securities,” “on the basis of the number of Existing Registrable Securities” and
“on the basis of the number of Registrable Securities” shall be determined
assuming the exercise in full of any warrants subject to the Equity Registration
Rights Agreement.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants or financial advisors or any other Person acting on behalf of such
Person.

“Requesting Holders” shall have the meaning set forth in Section 2.1.1(a).

“Salaried Pension Plan” shall have the meaning set forth in the Preamble.

“Salaried Plan Trust” shall have the meaning set forth in the Preamble.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Shelf Registration” shall have the meaning set forth in Section 2.1.2(a).

“Suspension Notice” shall have the meaning set forth in Section 2.7.

“Take-Down” shall have the meaning set forth in Section 2.1.2(b).

“Transfer Notice” shall have the meaning set forth in Section 2.1.2(b).

“Trusts” shall have the meaning set forth in the Preamble.

Section 1.2 Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation,” unless the context expressly
provides otherwise. All references herein to Articles, Sections, paragraphs,
subparagraphs or clauses shall be deemed references to Articles, Sections,
paragraphs, subparagraphs or clauses of this Agreement, unless the context
requires otherwise. Unless otherwise specified, the words “this Agreement,”
“herein,” “hereof,” “hereto” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if.” Unless expressly stated otherwise, any law defined or referred to herein
means such law as from time to time amended, modified or supplemented, including
by succession of comparable successor laws and references to all attachments
thereto and instruments incorporated therein.

 

5



--------------------------------------------------------------------------------

ARTICLE 2

REGISTRATION RIGHTS

Section 2.1 Demand Registration.

Section 2.1.1 Request for Registration.

(a) Subject to Section 2.1.3, any Holder or Holders of Registrable Securities
shall have the right to require the Corporation to file a registration statement
under the Securities Act for a public offering of all or part of its or their
Registrable Securities (a “Demand Registration”) by delivering to the
Corporation written notice stating that such right is being exercised, naming,
if applicable and to the extent known by such Holder or Holders, any other
Holders whose Registrable Securities are to be included in such registration
(collectively, the “Requesting Holders”), specifying the number and type of each
such Holder’s Registrable Securities to be included in such registration,
specifying whether the Registrable Securities to be included by the Requesting
Holder are all of the Registrable Securities then held by such Requesting Holder
and, subject to Section 2.1.4 hereof, describing the intended method of
distribution thereof (a “Demand Request”). Subject to Section 2.1.3, after
receipt of any Demand Request, the Corporation shall comply with the applicable
notice requirements set forth in Section 2.1.5.

(b) Subject to Section 2.1.3 and Section 2.1.7, the Corporation shall file the
registration statement in respect of a Demand Registration as promptly as
practicable and, in any event, (i) with respect to the filing of a Form S-3,
within forty-five (45) days and (ii) with respect to the filing of any other
type of registration statement, within ninety (90) days after receiving a Demand
Request, and shall use reasonable best efforts to cause the same to be declared
effective by the SEC as promptly as practicable after such filing.

Section 2.1.2 Shelf Registration; Take-Downs.

(a) Subject to Section 2.1.3, with respect to any Demand Registration, at any
time that the Corporation is eligible to use Form S-3 or an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) on Form
S-3 (or any successor forms) with respect to the Registrable Securities, the
Requesting Holders may request that the Corporation (i) file a registration
statement pursuant to Rule 415 under the Securities Act (or any successor rule)
to effect such Demand Registration, or (ii) at any time that a registration
statement pursuant to Rule 415 covering Registrable Securities is effective,
register additional Registrable Securities of the Requesting Holders pursuant to
such shelf registration statement to effect such Demand Registration (in either
case, a “Shelf Registration”). For the avoidance of doubt, a Shelf Registration
shall be deemed a “Demand Registration” for all purposes under this Agreement,
except as otherwise provided in Section 2.1.3.

(b) Subject to Section 2.1.3, any Holder or Holders with Registrable Securities
registered pursuant to a Shelf Registration that intend to effect an
underwritten offering with respect to such Registrable Securities shall deliver
a notice to the Corporation at least thirty five (35) days prior to the
commencement of such underwritten offering, stating (i) that such Holder or
Holders intend to effect an underwritten offering of all or part of the
Registrable Securities included by such Holder or Holders in the Shelf
Registration, (ii) if applicable and to the extent

 

6



--------------------------------------------------------------------------------

known by such Holder, any other Holders whose Registrable Securities are to be
included in the underwritten offering, (iii) the number and type of each such
Holder’s Registrable Securities to be included in such underwritten offering,
(iv) whether the Registrable Securities to be included by such Holder are all of
the Registrable Securities then held by such Holder, and (v) the proposed
timetable for such underwritten offering. Any Holder with Registrable Securities
registered pursuant to a Shelf Registration that intends to effect any
non-underwritten registered sale or transfer of such Registrable Securities
pursuant to the Shelf Registration (each a “Take-Down”) shall deliver a notice
to the Corporation at least five (5) days prior to effecting such
non-underwritten sale or transfer, stating (i) that such Holder intends to
effect a non-underwritten sale or transfer of all or part of the Registrable
Securities included by such Holder in the Shelf Registration, (ii) the number
and type of the Registrable Securities to be included in such sale or transfer
and (iii) the proposed manner and timetable for such sale or transfer. A notice
provided by any Requesting Holder pursuant to the first two sentences of this
Section 2.1.2(b) is referred to herein as a “Transfer Notice.” Subject to
Section 2.1.3, after receipt of any Transfer Notice, the Corporation shall
comply with the applicable notice requirements set forth in Section 2.1.5. For
the avoidance of doubt, a Take-Down shall not be deemed to be a Demand
Registration and shall not be subject to Section 2.1.3.

(c) Subject to Section 2.1.3, the Corporation shall use its reasonable best
efforts to keep any Shelf Registration requested pursuant to Section 2.1.2(a)
continuously effective under the Securities Act in order to permit the
prospectus forming a part thereof to be usable by the Holders until the earlier
of (i) the date as of which all Registrable Securities have been sold pursuant
to the Shelf Registration or another registration statement filed under the
Securities Act (but in no event prior to the applicable period referred to in
Section 4(3) of the Securities Act and Rule 174 thereunder) and (ii) the date as
of which all of such Requesting Holders are permitted to sell their Registrable
Securities without registration pursuant to Rule 144 under the Securities Act
without volume limitation or other restrictions on transfer thereunder.

(d) The Corporation shall, from time to time, supplement and amend the Shelf
Registration if required by the Securities Act, including the rules, regulations
or instructions applicable to the registration form used by the Corporation for
such Shelf Registration.

(e) Whether or not any Holder submits a Demand Request for a Demand
Registration, at any time on or after July 1, 2011, the Corporation shall have
the right to file a registration statement under the Securities Act (or file a
prospectus supplement to a prospectus included in an existing registration
statement or file an amendment to an existing registration statement) for a
public offering pursuant to Rule 415 under the Securities Act (or any successor
rule) of all or any part of the Registrable Securities held by any Holder or
Holders. Any such registration shall be deemed a “Shelf Registration” for all
purposes under this Agreement. For the avoidance of doubt, any such registration
may be registered on Form S-3 or an automatic shelf registration statement (as
defined in Rule 405 under the Securities Act) on Form S-3 (or any successor
forms) so long as the Corporation is then eligible to use such form.

Section 2.1.3 Limitations.

(a) Notwithstanding anything to the contrary herein, a Holder shall not be
permitted to submit a Demand Request, or submit a Transfer Notice for an
underwritten offering, or otherwise effect any such Demand Registration or
underwritten offering, prior to November 18, 2011.

 

7



--------------------------------------------------------------------------------

(b) A Holder shall not be permitted to submit a Demand Request, or submit a
Transfer Notice for an underwritten offering, or otherwise effect any such
Demand Registration or underwritten offering unless such Demand Request or
Transfer Notice for an underwritten offering is for either (i) a number of
Registrable Securities having a Market Value equal to or exceeding $750,000,000
in the aggregate or (ii) all of the Registrable Securities then held by the
Requesting Holder.

(c) A Holder shall not be permitted to submit a Demand Request, or submit a
Transfer Notice for an underwritten offering, or otherwise effect any such
Demand Registration or underwritten offering, within one hundred eighty
(180) days after (i) the effective date of the registration statement (other
than a registration statement pursuant to Rule 415 under the Securities Act (or
any successor rule)) for any underwritten offering of equity securities by the
Corporation (whether for the account of the Corporation or otherwise) or any of
the Existing Registrable Securities Holders or (ii) the completion of any
underwritten offering of equity securities by the Corporation (whether for the
account of the Corporation or otherwise) or any of the Existing Registrable
Securities Holders under a registration statement pursuant to Rule 415 under the
Securities Act (or any successor rule)).

(d) The Corporation shall not be required to effect more than one (1) Demand
Registration (which shall include for this purpose any underwritten offering
pursuant to a Shelf Registration but shall exclude a Shelf Registration) in the
aggregate during any consecutive twelve (12) month period. Notwithstanding the
foregoing, for the avoidance of doubt, the limitation set forth in this
Section 2.1.3 shall not apply to any non-underwritten Take-Down by any Holder
under a Shelf Registration.

Section 2.1.4 Demand Registrations for Underwritten Offerings.

(a) At the request of the Holders of a majority of the Registrable Securities
submitting a Demand Request or Transfer Notice for an underwritten offering of
Registrable Securities, the Corporation shall direct the applicable underwriter
to conduct such offering in the form of a “firm commitment.” With respect to any
such underwritten offering, (i) the Holders of a majority of the Registrable
Securities to be registered or included in such underwritten offering shall
select the investment banking firm or firms to lead the underwritten offering
(the “Lead Underwriters”); provided that such Lead Underwriters shall be
reasonably acceptable to the Corporation, and (ii) the Corporation shall select
the other investment banking firms, if any, to co-manage such underwritten
offering (the “Co-Managers”); provided that such Co-Managers shall be reasonably
acceptable to the Holders of a majority of the Registrable Securities to be
registered or included in such underwritten offering.

(b) If a Demand Registration is for an underwritten offering or a transfer
pursuant to a Shelf Registration involves an underwritten offering, no Holder
may participate in any such underwritten offering unless such Holder (i) agrees
to sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the Corporation; provided that such
arrangements are subject to the consent of the Holders of a majority of the
Registrable

 

8



--------------------------------------------------------------------------------

Securities to be registered or included in such underwritten offering, and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements; provided, however, that no such Holder shall
be required to make any representations or warranties in connection with any
such underwritten offering other than representations and warranties as to
(A) such Holder’s ownership of its Registrable Securities to be transferred free
and clear of all liens, claims, and encumbrances, (B) such Holder’s power and
authority to effect such transfer, and (C) such matters pertaining to compliance
with securities laws as may be reasonably requested; provided, further, however,
that any obligation of each such Holder to indemnify the Lead Underwriters and
any Co-Managers pursuant to any such underwriting arrangements shall (i) only be
with respect to information it provides to the Corporation in writing for use in
such underwritten offering, (ii) be several, not joint and several, and (iii) be
limited to the net amount received by such Holder from the sale of its
Registrable Securities pursuant to such offering.

Section 2.1.5 Rights of Nonrequesting Holders and the Corporation. Subject to
Section 2.1.3, after receipt of any Demand Request or any Transfer Notice
relating to an underwritten offering pursuant to a Shelf Registration, the
Corporation shall promptly (but in any event within five (5) days) give written
notice of (i) such proposed Demand Registration to all other Holders or
(ii) such Transfer Notice to such other Holders whose securities are covered by
such Shelf Registration, who shall have the right, exercisable by written notice
to the Corporation within five (5) days of their receipt of the Corporation’s
notice, to elect to include in such Demand Registration or underwritten offering
such portion of their Registrable Securities as they may request. All Holders
requesting to have their Registrable Securities included in a Demand
Registration or underwritten offering shall be deemed to be “Requesting Holders”
for purposes of this Section 2.1. For the avoidance of doubt, subject to
Section 2.1.6, the Corporation may register in any Demand Registration any
equity securities of the Corporation.

Section 2.1.6 Priority on Demand Registrations. With respect to any underwritten
offering based on a Demand Registration (including an underwritten offering
pursuant to a Shelf Registration), if the Lead Underwriters (after consultation
with the Co-Managers) advise that the inclusion of the securities proposed to be
included in such registration would adversely affect the price, timing or
distribution of the offering or otherwise adversely affect its success (an
“Adverse Effect”), the Corporation shall include in such underwritten offering
(a) first, the Registrable Securities requested to be included therein by the
Requesting Holders and any Existing Registrable Securities requested to be
included therein by Existing Registrable Securities Holders in accordance with
Section 2.2.1 of the Equity Registration Rights Agreement, pro rata among the
holders of such securities on the basis of the number of securities owned by
each such holder, and (b) second, any other securities requested to be included
in such underwritten offering, including securities to be sold for the account
of the Corporation; provided, however, that if more than 50% of the Registrable
Securities of any Holder subject to a Demand Request or Transfer Notice for an
underwritten offering are excluded pursuant to the terms of this Section 2.1.6
from the applicable Demand Registration or underwritten offering pursuant to a
Shelf Registration, the offering shall not be deemed to constitute a Demand
Registration for the purposes of Section 2.1.3.

Section 2.1.7 Deferral of Filing; Suspension of Use. The Corporation may defer
the filing (but not the preparation) or the effectiveness, or suspend the use,
of any registration

 

9



--------------------------------------------------------------------------------

statement required by or filed pursuant to Section 2.1, at any time if (a) the
Corporation determines, in its sole discretion, that such action or use (or
proposed action or use) would require the Corporation to make an Adverse
Disclosure, or (b) prior to receiving the Demand Request or Transfer Notice, as
applicable, the board of directors of the Corporation had determined to effect a
registered underwritten public offering of Corporation equity securities or
Corporation securities convertible into or exchangeable for Corporation equity
securities for the Corporation’s account and the Corporation had taken
substantial steps (such as selecting a managing underwriter for such offering)
and is proceeding with reasonable diligence to effect such offering; provided,
however, that the Corporation shall not exercise its rights to deferral or
suspension pursuant to this Section 2.1.7, and shall not so effect any such
deferral or suspension, for more than a total of one hundred eighty (180) days
(which need not be consecutive) in any consecutive twelve (12) month period. In
making any such determination to defer the filing or effectiveness, or suspend
the use, of a registration statement required by Section 2.1, the Corporation
shall not be required to consult with or obtain the consent of any Holder or any
investment manager therefor, and any such determination shall be in the sole
discretion of the Corporation, and neither the Holders nor any investment
manager for any Holder shall be responsible or have any liability therefor. The
Corporation shall promptly notify the Holders of any deferral or suspension
pursuant to this Section 2.1.7 and the Corporation agrees that it will terminate
any such deferral or suspension as promptly as reasonably practicable and will
promptly notify each Holder in writing of the termination of any such deferral
or suspension.

Section 2.1.8 Withdrawal from Demand Registration. Any Holder may withdraw its
Registrable Securities from a Demand Registration or underwritten offering at
any time (prior to a sale thereunder) by providing the Corporation with written
notice. Upon receipt of such written notice, the Corporation shall continue all
efforts to secure registration or effect the underwritten offering of the
remaining Registrable Securities not requested to be withdrawn, unless the
remaining Registrable Securities would not meet the requirements of
Section 2.1.3(b), in which case, the Corporation may in its sole discretion
cease all efforts to proceed with registration or the underwritten offering. If
the Corporation ceases all efforts to secure registration or effect the
underwritten offering pursuant to this Section 2.1.8, then such registration or
underwritten offering shall nonetheless be deemed an effective or completed
Demand Registration or completed underwritten offering pursuant to a Shelf
Registration for all purposes hereunder unless (i) the withdrawal is made
following the occurrence of a Material Adverse Change not known to the
Requesting Holders at the time of the Demand Request or Transfer Notice or
(ii) the Requesting Holders pay or reimburse the Corporation for all
out-of-pocket fees and expenses reasonably incurred in connection with such
Demand Registration or underwritten offering; provided that if, after a Demand
Registration has become effective or an underwritten offering of Registrable
Securities has been commenced, it is interfered with by any stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court, it shall be deemed not to have been effected and shall not count as a
Demand Registration or underwritten offering for the purposes of Section 2.1.3.

Section 2.1.9 Competing Demand Registrations. Notwithstanding anything to the
contrary herein, in the event that any Demand Request or Transfer Notice for an
underwritten offering of Registrable Securities submitted by a Holder under this
Agreement (or the effectuation of the related Demand Registration or
underwritten offering in accordance with this Agreement) is in conflict with or
otherwise inconsistent with any Demand Request (as defined in

 

10



--------------------------------------------------------------------------------

the Equity Registration Rights Agreement) or Transfer Notice (as defined in the
Equity Registration Rights Agreement) submitted by any Existing Registrable
Securities Holder for an underwritten offering of Existing Registrable
Securities (or the effectuation of the related registration or underwritten
offering in accordance with the Equity Registration Rights Agreement), then the
Demand Request or Transfer Notice for an underwritten offering of Registrable
Securities submitted by a Holder under this Agreement (and the related
registration or underwritten offering in accordance with this Agreement) shall
be treated for all purposes hereunder (including for purposes of determining
priority for inclusion) as a Piggyback Offering initiated by an Existing
Registrable Securities Holder.

Section 2.2 Piggyback Offerings.

Section 2.2.1 Right to Piggyback. Each time the Corporation proposes to offer
any of its equity securities in a registered underwritten offering (other than
pursuant to an Excluded Registration) under the Securities Act (whether for the
account of the Corporation or the account of any equity holder of the
Corporation other than a Holder) (a “Piggyback Offering”), the Corporation shall
give prompt written notice to each Holder of Registrable Securities (which
notice shall be given not less than ten (10) days prior to (i) the offering in
the case of an underwritten offering pursuant to Rule 415 under the Securities
Act (or any successor rule) (a “Corporation Shelf Registration”) or (ii) the
anticipated filing date of the Corporation’s registration statement in a
registration other than a Corporation Shelf Registration), which notice shall
offer each such Holder the opportunity to include any or all of its Registrable
Securities in such underwritten offering, subject to the limitations contained
in Section 2.2.2 hereof. Each Holder who desires to have its Registrable
Securities included in such underwritten offering shall so advise the
Corporation in writing (stating the number and type of Registrable Securities
desired to be registered or included) within three (3) days after the date of
such notice from the Corporation. Any Holder shall have the right to withdraw
such Holder’s request for inclusion of such Holder’s Registrable Securities in
any underwritten offering pursuant to this Section 2.2.1 by giving written
notice to the Corporation of such withdrawal. Subject to Section 2.2.2 below,
the Corporation shall include in such underwritten offering all such Registrable
Securities so requested to be included therein. Notwithstanding the foregoing,
the Corporation may at any time withdraw or cease proceeding with any such
offering if it shall at the same time withdraw or cease proceeding with the
offering of all other equity securities originally proposed to be included in
such offering.

Section 2.2.2 Priority on Piggyback Offerings.

(a) If a Piggyback Offering was initiated by the Corporation, and if the
managing underwriter advises that the inclusion of the securities proposed to be
included in such Piggyback Offering would cause an Adverse Effect, the
Corporation shall include in such Piggyback Offering (i) first, the securities
the Corporation proposes to sell, (ii) second, any Existing Registrable
Securities requested to be included in such Piggyback Offering by Existing
Registrable Securities Holders in accordance with Section 2.2.1 of the Equity
Registration Rights Agreement, pro rata among such Existing Registrable
Securities Holders on the basis of the number of Existing Registrable Securities
owned by each such Existing Registrable Securities Holder, and (iii) third, any
Registrable Securities requested to be included in such Piggyback Offering by
the Holders and any other securities requested to be included in such Piggyback

 

11



--------------------------------------------------------------------------------

Offering, pro rata among the holders of such securities (including the
Registrable Securities of the Holders) on the basis of the number of such
securities owned by each such holder. If as a result of the provisions of this
Section 2.2.2(a), any Holder shall not be entitled to include all Registrable
Securities in such Piggyback Offering that such Holder has requested to be so
included, such Holder may withdraw its request to include its Registrable
Securities in such Piggyback Offering.

(b) If a Piggyback Offering was initiated by an Existing Registrable Securities
Holder, and if the managing underwriter advises that the inclusion of the
securities proposed to be included in such Piggyback Offering would cause an
Adverse Effect, the Corporation shall include in such Piggyback Offering
(i) first, the Existing Registrable Securities requested to be included in such
Piggyback Offering by Existing Registrable Securities Holders in accordance with
Section 2.1 of the Equity Registration Rights Agreement, pro rata among such
Existing Registrable Securities Holders on the basis of the number of Existing
Registrable Securities owned by each such Existing Registrable Securities
Holder, and (ii) second, any Registrable Securities requested to be included in
such Piggyback Offering by the Holders and any other securities requested to be
included in such Piggyback Offering, including securities to be sold for the
account of the Corporation, pro rata among the holders of such securities
(including the Registrable Securities of the Holders) and the Corporation on the
basis of the number of such securities owned by each such holder and the number
of securities requested to be included in such Piggyback Offering by the
Corporation. If as a result of the provisions of this Section 2.2.2(b), any
Holder shall not be entitled to include all Registrable Securities in such
Piggyback Offering that such Holder has requested to be so included, such Holder
may withdraw its request to include its Registrable Securities in such Piggyback
Offering

(c) If a Piggyback Offering was initiated by a security holder of the
Corporation (other than a Holder or an Existing Registrable Securities Holder),
and if the managing underwriter advises that the inclusion of the securities
proposed to be included in such Piggyback Offering would cause an Adverse
Effect, the Corporation shall include in such Piggyback Offering (i) first, the
securities requested to be included therein by the security holders requesting
such Piggyback Offering and the Existing Registrable Securities requested to be
included in such Piggyback Offering by Existing Registrable Securities Holders
in accordance with Section 2.2.1 of the Equity Registration Rights Agreement,
pro rata among the holders of such securities on the basis of the number of
securities owned by each such holder, and (ii) second, any Registrable
Securities requested to be included in such Piggyback Offering by the Holders
and any other securities requested to be included in such Piggyback Offering,
including securities to be sold for the account of the Corporation, pro rata
among the holders of such securities (including the Registrable Securities of
the Holders) and the Corporation on the basis of the number of such securities
owned by each such holder and the number of securities requested to be included
in such Piggyback Offering by the Corporation. If as a result of the provisions
of this Section 2.2.2(c) any Holder shall not be entitled to include all
Registrable Securities in such Piggyback Offering that such Holder has requested
to be so included, such Holder may withdraw such Holder’s request to include
Registrable Securities in such Piggyback Offering.

(d) No Holder may participate in a Piggyback Offering unless such Holder
(i) agrees to sell such Holder’s Registrable Securities on the basis provided in
any underwriting

 

12



--------------------------------------------------------------------------------

arrangements approved by the Corporation and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents, each in customary form and reasonably satisfactory to the
Holders, reasonably required under the terms of such underwriting arrangements;
provided, however, that no such Holder shall be required to make any
representations or warranties in connection with any such registration other
than representations and warranties as to (A) such Holder’s ownership of its
Registrable Securities to be sold or transferred free and clear of all liens,
claims and encumbrances, (B) such Holder’s power and authority to effect such
transfer, and (C) such matters pertaining to compliance with securities laws as
may be reasonably requested; provided, further, however, that any obligation of
each such Holder to indemnify the underwriters pursuant to any such underwriting
arrangements shall (x) only be with respect to information it provides to the
Corporation in writing for use in such underwritten offering, (y) be several,
not joint and several, and (z) be limited to the net amount received by such
Holder from the sale of its Registrable Securities pursuant to such
registration.

Section 2.2.3 Selection of Underwriters. The Corporation, or the Existing
Registrable Securities Holders to the extent contemplated by the Equity
Registration Rights Agreement, shall select the investment banking firm or firms
to manage the Piggyback Offering.

Section 2.2.4 No registration of Registrable Securities effected pursuant to
this Section 2.2 shall be deemed to have been effected pursuant to Section 2.1.1
or Section 2.1.2 or shall relieve the Corporation of its obligations under
Section 2.1.1 or Section 2.1.2.

Section 2.3 SEC Form S-3. Notwithstanding anything to the contrary herein, the
Corporation shall use its reasonable best efforts to cause Demand Registrations
to be registered on Form S-3 or an automatic shelf registration statement (as
defined in Rule 405 under the Securities Act) on Form S-3 (or any successor
forms) once the Corporation becomes eligible to use such form, and if the
Corporation is not then eligible under the Securities Act to use such form,
Demand Registrations shall be registered on the form for which the Corporation
then qualifies. After becoming eligible to use Form S-3 or an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) on Form
S-3, the Corporation shall use its reasonable best efforts to remain so
eligible.

Section 2.4 Holdback Agreements.

(a) The Corporation shall not effect any public sale or distribution of its
equity securities or any securities convertible into or exchangeable or
exercisable for its equity securities, except in each case as part of the
offering pursuant to a Demand Registration, during the sixty (60) day period (or
such lesser period as the Lead Underwriters or managing underwriters may permit)
beginning on the effective date of any registration statement in connection with
an underwritten Demand Registration (other than a Shelf Registration), except
for (i) sales or distributions pursuant to registrations on Form S-4 or Form S-8
or any successor form, (ii) the issuance of shares of Common Stock upon the
conversion, exercise or exchange, by the holder thereof, of options, warrants or
other securities convertible into or exercisable or exchangeable for Common
Stock pursuant to the terms of such options, warrants or other securities,
(iii) sales or distributions pursuant to the terms of any other agreement to
issue shares of Common Stock (or any securities convertible into or exchangeable
or exercisable for Common

 

13



--------------------------------------------------------------------------------

Stock) in effect on the date of the Demand Request, including any such agreement
in connection with any previously disclosed acquisition, merger, consolidation
or other business combination and (iv) the issuance of shares of Common Stock in
connection with transfers to dividend reinvestment plans or to employee benefit
plans in order to enable any such employee benefit plan to fulfill its funding
obligations in the ordinary course.

(b) If any Holders of Registrable Securities provide a Transfer Notice relating
to an underwritten offering of Registrable Securities registered pursuant to a
Shelf Registration, the Corporation shall not effect any public sale or
distribution of its equity securities or any securities convertible into or
exchangeable or exercisable for its equity securities, except in each case as
part of such underwritten offering, during the sixty (60) day period (or such
lesser period as the Lead Underwriters or managing underwriters may permit)
beginning on the pricing date for such underwritten offering, except for
(i) sales or distributions pursuant to registrations on Form S-4 or Form S-8 or
any successor form, (ii) the issuance of shares of Common Stock upon the
conversion, exercise or exchange, by the holder thereof, of options, warrants or
other securities convertible into or exercisable or exchangeable for Common
Stock pursuant to the terms of such options, warrants or other securities,
(iii) sales or distributions pursuant to the terms of any other agreement to
issue shares of Common Stock (or any securities convertible into or exchangeable
or exercisable for Common Stock) in effect on the date of the Transfer Notice,
including any such agreement in connection with any previously disclosed
acquisition, merger, consolidation or other business combination and (iv) the
issuance of shares of Common Stock in connection with transfers to dividend
reinvestment plans or to employee benefit plans in order to enable any such
employee benefit plan to fulfill its funding obligations in the ordinary course.

(c) Each Holder agrees, in the event of an underwritten offering of equity
securities by the Corporation (whether for the account of the Corporation or
otherwise), not to offer, sell, contract to sell or otherwise dispose of any
Common Stock or any securities convertible into or exchangeable or exercisable
for Common Stock, including any sale pursuant to Rule 144 under the Securities
Act (except as part of such underwritten offering), during the sixty (60) day
period (or such lesser period in each case as the Lead Underwriters or managing
underwriters may permit) beginning on the effective date of the registration
statement for such underwritten offering (or, in the case of an offering
pursuant to an effective shelf registration statement pursuant to Rule 415, the
pricing date for such underwritten offering); provided, however, that (i) any
applicable period shall terminate on such earlier date as the Corporation gives
notice to the Holders that the Corporation declines to proceed with any such
offering and (ii) the sum of all holdback periods applicable to the Holders
shall not exceed one hundred twenty (120) days (which need not be consecutive)
in any given twelve (12) month period.

Section 2.5 Registration Procedures.

(a) If and whenever the Corporation is required to effect the registration of
any Registrable Securities pursuant to this Agreement, subject to the terms and
conditions of this Agreement, the Corporation shall use its reasonable best
efforts to effect the registration and the sale, as applicable, of such
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto the Corporation shall as expeditiously as
possible:

(i) prepare and file with the SEC, pursuant to Section 2.1 with respect to any
Demand Registration, a registration statement on any appropriate form under the
Securities Act with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become effective
as promptly as practicable; provided that as far in advance as practicable
before filing such registration statement or any amendment thereto, the
Corporation shall furnish to the selling Holders copies of reasonably complete
drafts of all such documents prepared to be filed (including exhibits), and any
such selling Holder shall have the opportunity to object to any information
contained therein and the Corporation shall consider in good faith any
corrections reasonably requested by such selling Holder with respect to such
information prior to filing any such registration statement or amendment;
provided, further, that the Corporation shall not file any such registration
statement, and any amendment thereto, to which a Holder shall reasonably object
in writing on a timely basis, unless in the Corporation’s judgment such filing
is necessary to comply with applicable law;

 

14



--------------------------------------------------------------------------------

(ii) except in the case of a Shelf Registration, prepare and file with the SEC
such amendments, post-effective amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period of not less than one
hundred eighty (180) days (or such lesser period as is necessary for the
underwriters in an underwritten offering to sell unsold allotments) and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the selling Holders
thereof set forth in such registration statement;

(iii) in the case of a Shelf Registration, comply with the provisions of
Section 2.1.2(c) and Section 2.1.2(d);

(iv) furnish to each selling Holder of Registrable Securities and the
underwriters of the securities being registered, without charge, such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), any documents incorporated by reference therein and
such other documents as such selling Holders or underwriters may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such selling Holders or the sale of such securities by such
underwriters (it being understood that, subject to Section 2.1.7,
Section 2.4(c), Section 2.6 and Section 2.7 and the requirements of the
Securities Act and applicable state securities laws, the Corporation consents to
the use of the prospectus and any amendment or supplement thereto by each
selling Holder and the underwriters in connection with the offering and sale of
the Registrable Securities covered by the registration statement of which such
prospectus, amendment or supplement is a part);

(v) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as the Lead Underwriters or managing underwriters reasonably request (or, in the
event the registration statement does not relate to an underwritten offering, as
the selling Holders of a majority of such Registrable Securities being offered
may reasonably request); use its reasonable best efforts to keep each such
registration or qualification (or exemption therefrom) effective during the
period in which such registration statement is required to be kept effective;
and do any and all other acts

 

15



--------------------------------------------------------------------------------

and things which may be reasonably necessary or advisable to enable each selling
Holder to consummate the disposition of the Registrable Securities owned by such
selling Holder in such jurisdictions; provided, however, that the Corporation
shall not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subparagraph, (B) consent to general service of process in any such jurisdiction
or (C) take any action that would subject it to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject;

(vi) promptly notify each selling Holder and each underwriter and (if requested
by any such Person) confirm such notice in writing (A) when a prospectus or any
prospectus supplement or post-effective amendment has been filed and, with
respect to a registration statement or any post-effective amendment, when the
same has become effective, (B) of the issuance by any state securities or other
regulatory authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Securities under state securities or
“blue sky” laws or the initiation, or threatened initiation, of any proceedings
for that purpose, or (C) of the happening of any event which makes any statement
made in a registration statement or related prospectus untrue or which requires
the making of any changes in such registration statement, prospectus or
documents so that they shall not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, and, as promptly as practicable
thereafter, prepare and file with the SEC and furnish a supplement or amendment
to such prospectus so that, as thereafter deliverable to the purchasers of such
Registrable Securities, such prospectus shall not contain any untrue statement
of a material fact or omit a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

(vii) permit any selling Holder that might reasonably be deemed to be an
underwriter or a Controlling Person of the Corporation to participate in the
preparation of such registration or comparable statement and to require the
insertion therein of material, furnished to the Corporation in writing, which in
the reasonable judgment of such Holder and its counsel should be included;

(viii) make available members of the management of the Corporation or the
applicable Corporation subsidiaries for reasonable assistance in the selling
efforts relating to any offering of Registrable Securities covered by a
registration statement filed pursuant to this Agreement, to the extent customary
for such offering (including, without limitation, to the extent customary,
senior management attendance at due diligence meetings with prospective
investors or underwriters and their counsel and road shows); provided, however,
that management need only be made available for one such offering for any Holder
in any twelve (12) month period;

(ix) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, including the Securities Act and the Exchange
Act and the rules and regulations promulgated thereunder, and make generally
available to the Corporation’s security holders an earnings statement satisfying
the provisions of Section 11(a) of the Securities Act no later than thirty
(30) days after the end of the twelve (12) month period beginning with the first
day of the Corporation’s first fiscal quarter commencing after the effective
date of a registration statement, which earnings statement shall cover said
twelve (12) month period, and

 

16



--------------------------------------------------------------------------------

which requirement shall be deemed to be satisfied if the Corporation timely
files complete and accurate information on Forms 10-K, 10-Q and 8-K under the
Exchange Act and otherwise complies with Rule 158 under the Securities Act;

(x) if requested by the Lead Underwriters, managing underwriters or any selling
Holder, promptly incorporate in a prospectus supplement or post-effective
amendment such information as the Lead Underwriters, managing underwriters or
any selling Holder reasonably requests to be included therein, including, with
respect to the Registrable Securities being sold by the selling Holders, the
purchase price being paid therefor by the underwriters and with respect to any
other terms of the underwritten offering of the Registrable Securities to be
sold in such offering, and promptly make all required filings of such prospectus
supplement or post-effective amendment;

(xi) as promptly as practicable after filing with the SEC of any document which
is incorporated by reference into a registration statement (in the form in which
it was incorporated), deliver a copy of each such document to each selling
Holder;

(xii) promptly make available for inspection by any selling Holder, any
underwriter participating in any disposition pursuant to any registration
statement, and any attorney, accountant or other agent or Representative
retained by any such selling Holder or underwriter (collectively, the
“Inspectors”), all financial and other records and pertinent corporate documents
(collectively, the “Records”) and properties of the Corporation, as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Corporation’s officers, directors and employees to
supply all information reasonably requested by any such Inspector in connection
with such registration statement; provided, however, that, unless the disclosure
of such Records is necessary to avoid or correct a misstatement or omission in
the registration statement or the release of such Records is ordered pursuant to
a subpoena or other order from a court of competent jurisdiction, the
Corporation shall not be required to provide any information under this
subparagraph (xiii) if (A) the Corporation believes, after consultation with
counsel for the Corporation, that to do so would cause the Corporation to
forfeit an attorney-client privilege that was applicable to such information or
(B) either (l) the Corporation has requested and been granted from the SEC
confidential treatment of such information contained in any filing with the SEC
or documents provided supplementally or otherwise or (2) the Corporation
reasonably determines in good faith that such Records are confidential and so
notifies the Inspectors in writing, unless prior to furnishing any such
information with respect to clause (B) such selling Holder of Registrable
Securities requesting such information agrees to enter into a confidentiality
agreement in a form acceptable to the Corporation; and provided, further, that
each selling Holder of Registrable Securities agrees that it shall, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Corporation and allow the Corporation, at its
expense, to undertake appropriate action and to prevent disclosure of the
Records deemed confidential;

(xiii) furnish to each selling Holder and underwriter a signed counterpart of
(A) an opinion or opinions of counsel to the Corporation (which may be in-house
counsel) provided that such counsel is reasonably acceptable to such Holders and
the underwriter, and (B) a comfort letter or comfort letters from the
Corporation’s independent public accountants, each in customary form and
covering such matters of the type customarily covered by opinions or comfort
letters, as the case may be, as the selling Holders, Lead Underwriters or
managing underwriters reasonably requests;

 

17



--------------------------------------------------------------------------------

(xiv) cause the Registrable Securities included in any registration to be listed
on each securities exchange, if any, on which similar securities issued by the
Corporation are then listed;

(xv) provide a transfer agent and registrar for all Registrable Securities
registered hereunder and provide a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration;

(xvi) cooperate with each selling Holder and each underwriter participating in
the disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority (“FINRA”);

(xvii) during the period when the prospectus is required to be delivered under
the Securities Act, promptly file all documents required to be filed with the
SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act;

(xviii) notify each selling Holder of Registrable Securities promptly of any
request by the SEC for the amending or supplementing of such registration
statement or prospectus or for additional information;

(xix) subject to Section 2.1.4(b) and Section 2.2.2(d), enter into such
agreements (including underwriting agreements) as are customary in connection
with an underwritten registration; and

(xx) advise each selling Holder of such Registrable Securities, promptly after
it receives notice or obtains knowledge thereof, of the issuance of any stop
order by the SEC suspending the effectiveness of such registration statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued.

(b) The selling Holders shall reasonably cooperate with the Corporation in the
preparation and filing of any registration statement under the Securities Act
pursuant to this Agreement and provide the Corporation with all information
reasonably necessary to complete such preparation as the Corporation may, from
time to time, reasonably request in writing, and the Corporation may exclude
from such registration the Registrable Securities of any selling Holder (or not
proceed with such registration) if such selling Holder unreasonably fails to
furnish such information within a reasonable time after receiving such request.
Promptly following any sale or other transfer of any Registrable Securities,
each Holder shall notify the Corporation in writing thereof, which notice shall
specify the amount and type of securities involved, the date of the sale or
transfer and whether the sale or transfer was effected under a registration
statement or otherwise.

(c) Each of the parties shall treat all notices of proposed transfers and
registrations, and all information relating to any blackout periods under
Section 2.1.7 received

 

18



--------------------------------------------------------------------------------

from another party with the strictest confidence (and in accordance with the
terms of any applicable confidentiality agreement among the Corporation and the
Holder) and shall not disseminate such information.

Section 2.6 Free Writing Prospectuses. Each of the Holders agrees that, unless
it obtains the prior consent of the Corporation, it shall not make any offer
relating to the Registrable Securities that would constitute a “free writing
prospectus,” as defined in Rule 405 under the Securities Act, required to be
filed with the SEC. The Corporation represents that any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act, prepared by or on
behalf of the Corporation (an “Issuer Free Writing Prospectus”) shall not
include any information that conflicts with the information contained in a
registration statement or prospectus and that any Issuer Free Writing
Prospectus, when taken together with the information in the registration
statement and the prospectus, shall not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

Section 2.7 Suspension of Dispositions. Each Holder agrees that upon receipt of
any notice (a “Suspension Notice”) from the Corporation of the happening of any
event of the kind described in Section 2.5(a)(vi)(B) or (C) or
Section 2.5(a)(xx) such Holder shall forthwith discontinue disposition of
Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended prospectus, or until it is advised in writing (the
“Advice”) by the Corporation that the use of the prospectus may be resumed, and
has received copies of any additional or supplemental filings which are
incorporated by reference in the prospectus, and, if so directed by the
Corporation, such Holder shall deliver to the Corporation all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice. In the event the Corporation shall give any such notice, the time period
regarding the effectiveness of registration statements set forth in
Section 2.5(a)(ii) hereof, if applicable, shall be extended by the number of
days during the period from and including the date of the giving of the
Suspension Notice to and including the date when each seller of Registrable
Securities covered by such registration statement shall have received the copies
of the supplemented or amended prospectus or the Advice. The Corporation shall
use its reasonable best efforts and take such actions as are reasonably
necessary to render the Advice as promptly as practicable.

Section 2.8 Registration Expenses. The Corporation shall pay all reasonable fees
and expenses incident to the performance of or compliance with its obligations
under this Article 2, including (a) all registration and filing fees, including
fees and expenses (i) with respect to filings required to be made with all
applicable securities exchanges and/or FINRA and (ii) of compliance with
securities or “blue sky” laws including any fees and disbursements of counsel
for the underwriter(s) in connection with “blue sky” qualifications of the
Registrable Securities pursuant to Section 2.5(a)(v), (b) printing expenses,
including expenses of printing certificates for Registrable Securities in a form
eligible for deposit with The Depository Trust Company and of printing
prospectuses if the printing of prospectuses is requested by the Lead
Underwriters or managing underwriter(s), if any, or by the Holder,
(c) messenger, telephone and delivery expenses of the Corporation, (d) fees and
disbursements of counsel for the Corporation, (e) expenses of the Corporation
incurred in connection with any “road show” or other marketing efforts, (f) fees
and disbursements of all independent certified public accountants (including,

 

19



--------------------------------------------------------------------------------

without limitation, the expenses of any special audit and “cold comfort” letters
required by or incident to this Agreement) and any other Persons, including
special experts, retained by the Corporation, and (g) fees up to $250,000 plus
reasonable disbursements of one legal counsel for the Requesting Holders in
connection with each registration or offering of their Registrable Securities or
sale (including, for the avoidance of doubt, a Take-Down) of their Registrable
Securities under a Shelf Registration but only if such registration, offering or
sale either is effected or, pursuant to Section 2.7, is postponed. For the
avoidance of doubt, the Corporation shall not be required to pay any, and each
Holder shall pay its own, underwriting discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities
pursuant to any registration statement, or any other expenses of any Holder. In
addition, the Corporation shall bear all of its internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing of the securities to be registered on
any securities exchange or inter-dealer quotation system on which similar
securities issued by the Corporation are then listed and the fees and expenses
of any Person, including special experts, retained by the Corporation.

Section 2.9 Indemnification.

Section 2.9.1 Indemnification by the Corporation. The Corporation agrees to
indemnify and hold harmless, to the fullest extent permitted by law, each
Holder, the trustees of any Holder, the investment manager or managers acting on
behalf of any Holder with respect to the Registrable Securities, Persons, if
any, who Control any of them, and each of their respective Representatives
(each, an “Indemnitee”), from and against any and all losses, penalties,
judgments, suits, costs, claims, damages, liabilities and expenses, joint or
several (including reasonable costs of investigation and legal expenses)
(“Losses”) arising out of or caused by any untrue statement or alleged untrue
statement of a material fact contained in any registration statement described
herein or any related prospectus or Issuer Free Writing Prospectus relating to
the Registrable Securities (as amended or supplemented if the Corporation shall
have furnished any amendments or supplements thereto), or arising out of or
caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein in the
case of the prospectus, in light of the circumstances in which they were made,
not misleading, except insofar as such Losses arise out of or are caused by any
such untrue statement or omission included or omitted in conformity with
information furnished to the Corporation in writing by such Indemnitee or any
Person acting on behalf of such Indemnitee expressly for use therein; provided,
however, that the foregoing indemnity agreement with respect to any preliminary
prospectuses or Issuer Free Writing Prospectuses shall not inure to the benefit
of such Indemnitee if the Person asserting any Losses against such Indemnitee
purchased Registrable Securities and (a) prior to the time of sale of the
Registrable Securities to such Person (the “Initial Sale Time”) the Corporation
shall have notified the respective Holder that the preliminary prospectus or
Issuer Free Writing Prospectus (as it existed prior to the Initial Sale Time)
contains an untrue statement of material fact or omits to state therein a
material fact required to be stated therein in order to make the statements
therein not misleading, (b) such untrue statement or omission of a material fact
was corrected in a preliminary prospectus or, where permitted by law, Issuer
Free Writing Prospectus and such corrected preliminary prospectus or Issuer Free
Writing Prospectus was provided to such Holder a reasonable amount of time in
advance of the Initial Sale Time such that the corrected preliminary prospectus
or

 

20



--------------------------------------------------------------------------------

Issuer Free Writing Prospectus could have been provided to such Person prior to
the Initial Sale Time, (c) such corrected preliminary prospectus or Issuer Free
Writing Prospectus (excluding any document then incorporated or deemed
incorporated therein by reference) was not conveyed to such Person at or prior
to the Initial Sale Time and (d) such Losses would not have occurred had the
corrected preliminary prospectus or Issuer Free Writing Prospectus (excluding
any document then incorporated or deemed incorporated therein by reference) been
conveyed to such Person as provided for in clause (c) above. This indemnity
shall be in addition to any liability the Corporation may otherwise have under
this Agreement or otherwise. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any Holder or any
indemnified party and shall survive the transfer of Registrable Securities by
any Holder.

Section 2.9.2 Indemnification by the Holders. Each Holder agrees, to the fullest
extent permitted under applicable law severally and not jointly, to indemnify
and hold harmless each of the Corporation, its directors, officers, employees
and agents, and each Person, if any, who Controls the Corporation, to the same
extent as the foregoing indemnity from the Corporation, but only with respect to
Losses arising out of or caused by an untrue statement or omission included or
omitted in conformity with information furnished in writing by or on behalf of
the respective Holder expressly for use in any registration statement described
herein or any related prospectus relating to the Registrable Securities (as
amended or supplemented if the Corporation shall have furnished any amendments
or supplements thereto). No claim against the assets of any Holder shall be
created by this Section 2.9.2, except as and to the extent permitted by
applicable law. Notwithstanding the foregoing, no Holder shall be liable to the
Corporation or any such Person for any amount in excess of the net amount
received by the Holder from the sale of Registrable Securities in the offering
giving rise to such liability.

Section 2.9.3 Indemnification Procedures.

(a) In case any claim is asserted or any proceeding (including any governmental
investigation) shall be instituted where indemnity may be sought by an
Indemnitee pursuant to any of the preceding paragraphs of this Section 2.9, such
Indemnitee shall promptly notify in writing the Person against whom such
indemnity may be sought (the “Indemnitor”); provided, however, that the omission
so to notify the Indemnitor shall not relieve the Indemnitor of any liability
which it may have to such Indemnitee except to the extent that the Indemnitor
was prejudiced by such failure to notify. The Indemnitor, upon request of the
Indemnitee, shall retain counsel reasonably satisfactory to the Indemnitee to
represent (subject to the following sentences of this Section 2.9.3(a)) the
Indemnitee and any others the Indemnitor may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such proceeding.
In any such proceeding, any Indemnitee shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnitee unless (a) the Indemnitor and the Indemnitee shall have mutually
agreed to the retention of such counsel, (b) the Indemnitor fails to take
reasonable steps necessary to defend diligently any claim within ten calendar
days after receiving written notice from the Indemnitee that the Indemnitee
believes the Indemnitor has failed to take such steps, or (c) the named parties
to any such proceeding (including any impleaded parties) include both the
Indemnitor and the Indemnitee and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests or
legal defenses between them and, in all such cases, the Indemnitor shall only be
responsible for the reasonable fees and expenses of such counsel. It is
understood

 

21



--------------------------------------------------------------------------------

that the Indemnitor shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees and
expenses of more than one separate law firm (in addition to any local counsel)
for all such Indemnitees not having actual or potential differing interests or
legal defenses among them, and that all such fees and expenses shall be
reimbursed as they are incurred. The Indemnitor shall not be liable for any
settlement of any proceeding affected without its written consent.

(b) If the indemnification provided for in this Section 2.9 is unavailable to an
Indemnitee in respect of any Losses referred to herein, then the Indemnitor, in
lieu of indemnifying such Indemnitee hereunder, shall contribute to the amount
paid or payable by such Indemnitee as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the Indemnitor and the
Indemnitee and Persons acting on behalf of or Controlling the Indemnitor or the
Indemnitee in connection with the statements or omissions or violations which
resulted in such Losses, as well as any other relevant equitable considerations.
If the indemnification described in Section 2.9.1 or Section 2.9.2 is
unavailable to an Indemnitee, the relative fault of the Corporation, any Holder
and Persons acting on behalf of or Controlling the Corporation or any such
Holder shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Corporation, a Holder or by Persons acting on behalf of the Corporation or any
Holder and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Indemnitor
shall not be required to contribute pursuant to this Section 2.9.3(b) if there
has been a settlement of any proceeding affected without its written consent. No
claim against the assets of any Holder shall be created by this
Section 2.9.3(b), except as and to the extent permitted by applicable law.
Notwithstanding the foregoing, no Holder shall be required to make a
contribution in excess of the net amount received by such Holder from the sale
of Registrable Securities in the offering giving rise to such liability.

Section 2.9.4 Survival. The indemnification contained in this Section 2.9 shall
remain operative and in full force and effect regardless of any termination of
this Agreement.

Section 2.9.5 Special Indemnification Exception in Piggyback Offerings. Each
Holder hereby acknowledges that, as contemplated by the Equity Registration
Rights Agreement, neither the Government Holders, the VEBA nor the Debtor (each
as defined in the Equity Registration Rights Agreement) shall be required to
indemnify any Indemnitee in connection with any underwritten offering
contemplated hereunder in which such Government Holder, the VEBA or the Debtor
participates pursuant to the Equity Registration Rights Agreement.

Section 2.9.6 Canadian Offerings.

(a) In connection with any prospectus offerings and sales of Registrable
Securities in Canada, references in this Section 2.9 to any “untrue statement”
or “untrue statement of a material fact” in any “prospectus” or “related
prospectus” (or phrases to similar effect) shall be deemed to cover any
“misrepresentation” in any “Canadian Prospectus” (as defined below). For the
avoidance of doubt, (i) the Corporation and each of the Holders shall be
entitled to the applicable rights to, and shall be subject to the applicable
obligations in respect of, indemnification and contribution set forth in this
Section 2.9 in connection with sales of

 

22



--------------------------------------------------------------------------------

Registrable Securities pursuant to any Canadian Prospectus and (ii) the proviso
in Section 2.9.1 that begins with the words “provided, however, that the
foregoing indemnity agreement with respect to any preliminary prospectuses or
Issuer Free Writing Prospectuses…” shall not apply with respect to a
misrepresentation in a Canadian Prospectus.

(b) As used in this Section 2.9.6, the term “misrepresentation” has the meaning
attributed to such term in the applicable securities legislation of each
province and territory of Canada, and the term “Canadian Prospectus” means a
prospectus filed by the Corporation under the applicable securities laws of any
province or territory of Canada qualifying the distribution of Registrable
Securities and includes a preliminary prospectus, a preliminary MJDS prospectus
(as defined in National Instrument 71-101 – The Multijurisdictional Disclosure
System (“NI 71-101”)), a final prospectus, an MJDS prospectus (as defined in NI
71-101), any amendment or supplement thereto and any related materials, as
applicable.

Section 2.10 Transfer of Registration Rights. The rights and obligations of a
Holder under this Agreement may be assigned to any transferee or assignee that
directly acquires Registrable Securities from such Holder, but only if (a) the
respective Holder agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Corporation
concurrent with such transfer or assignment, and (b) concurrent with such
transfer or assignment, such transferee or assignee furnishes the Corporation
with written notice of the name and address of such transferee or assignee and
the securities with respect to which such registration rights are being
transferred or assigned, and the transferee or assignee agrees in writing with
the Corporation to be bound by all the provisions and obligations contained
herein as a Holder hereunder. Notwithstanding the foregoing, any transferee or
assignee who becomes bound by the provisions of this Agreement pursuant to the
first sentence of this Section 2.10 shall have all rights and obligations as a
“Holder” hereunder.

Section 2.11 Rule 144. For so long as the Corporation has a class of equity
securities registered under Section 12(b) or Section 12(g) of the Exchange Act,
or is otherwise required to report under Section 15(d) of the Exchange Act, the
Corporation shall file the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder and shall take such further action as the Holders may reasonably
request, all to the extent required from time to time to enable the Holders to
sell Common Stock without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144 under the Securities Act,
as such rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC. The Corporation shall promptly upon the
request of any Holder furnish to such Holder evidence of the number of shares of
Common Stock then outstanding, as of the most recent date practicable. Any sale
or transfer by a Holder of Registrable Securities that could have been effected
either as a sale of securities pursuant to, and in accordance with, Rule 144
under the Securities Act (or any successor provision) or a sale covered by a
Shelf Registration shall be deemed for all purposes under this Agreement to be a
sale or transfer by such Holder pursuant to, and in accordance with, Rule 144
under the Securities Act.

 

23



--------------------------------------------------------------------------------

Section 2.12 Preservation of Rights.

(a) The Corporation will not (i) grant any registration rights to third parties
which are inconsistent with the rights granted hereunder or (ii) enter into any
agreement, take any action, or permit any change to occur, with respect to its
securities that violates the rights expressly granted to the Holders in this
Agreement.

(b) Each Holder acknowledges and agrees that (i) it has received and reviewed in
its entirety the Equity Registration Rights Agreement and (ii) the Equity
Registration Rights Agreement does not violate the terms of this Agreement.

ARTICLE 3

TERMINATION

Section 3.1 Termination. Other than Sections 2.8 and 2.9 and Article 4, this
Agreement and the obligations of the Corporation hereunder shall terminate upon
the time when there are no Registrable Securities remaining. With respect to
each Holder, other than Sections 2.8 and 2.9 and Article 4, this Agreement and
the rights and obligations of such Holder hereunder shall terminate when such
Holder no longer holds any Registrable Securities. Notwithstanding the
foregoing, all liabilities or obligations under Sections 2.8 and 2.9 and
Article 4 shall remain in effect in accordance with the terms of such
provisions.

ARTICLE 4

MISCELLANEOUS

Section 4.1 Notices. Any notice, request, instruction, consent, document or
other communication required or permitted to be given under this Agreement shall
be in writing and shall be deemed to have been sufficiently given or served for
all purposes (a) upon delivery when personally delivered; (b) on the delivery
date after having been sent by a nationally or internationally recognized
overnight courier service (charges prepaid); (c) at the time received when sent
by registered or certified mail, return receipt requested, postage prepaid; or
(d) at the time when confirmation of successful transmission is received (or the
first business day following such receipt if the date of such receipt is not a
business day) if sent by facsimile, in each case, to the recipient at the
address or facsimile number, as applicable, indicated below:

If to the Corporation:

General Motors Company

Treasurer’s Office

767 Fifth Avenue

New York, New York 10153

Attention:    Treasurer

Facsimile:    212-418-3695

 

24



--------------------------------------------------------------------------------

with copies to:

General Motors Company

300 Renaissance Center

Mail Code 482-C25-D81

Detroit, Michigan 48265-3000

Attention:    General Counsel

Facsimile:    313-667-3188

and

Jenner & Block LLP

353 North Clark Street

Chicago, Illinois 60654-3456

Attention:    Joseph P. Gromacki

 Brian R. Boch

Facsimile:    312-923-2737

 312-923-2980

If to the Hourly Plan Trust:

Evercore Trust Company, N.A.

55 East 52nd Street

New York, New York 10055

Attention:    Norman P. Goldberg

Facsimile:    202-318-0072

with copies to:

General Motors Investment Management Corporation

767 Fifth Avenue

New York, New York 10153

Attention:    General Counsel

Facsimile:    212-418-6123

and

K&L Gates LLP

535 Smithfield Street

Pittsburgh, Pennsylvania 15222-2312

Attention:    Charles R. Smith

 Marcia C. Kelson

Facsimile:    412-355-6501

 

25



--------------------------------------------------------------------------------

If to the Salaried Plan Trust:

Evercore Trust Company, N.A.

55 East 52nd Street

New York, New York 10055

Attention:    Norman P. Goldberg

Facsimile:    202-318-0072

with copies to:

General Motors Investment Management Corporation

767 Fifth Avenue

New York, New York 10153

Attention:    General Counsel

Facsimile:    212-418-6123

and

K&L Gates LLP

535 Smithfield Street

Pittsburgh, Pennsylvania 15222-2312

Attention:    Charles R. Smith

 Marcia C. Kelson

Facsimile:    412-355-6501

provided, however, if any party shall have designated a different addressee
and/or contact information by notice in accordance with this Section 4.1, then
to the last addressee as so designated.

Section 4.2 Authority. Each of the parties hereto represents to the other that
(a) it has the corporate or other organizational power and authority to execute,
deliver and perform this Agreement, (b) the execution, delivery and performance
of this Agreement by it has been duly authorized by all necessary corporate or
organizational action and no such further action is required, (c) it has duly
and validly executed and delivered this Agreement, and (d) this Agreement is a
legal, valid and binding obligation, enforceable against it in accordance with
its terms subject to ERISA and applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.

Section 4.3 No Third Party Beneficiaries. This Agreement shall be for the sole
and exclusive benefit of (a) the Corporation and its successors and permitted
assigns, (b) each Holder (including any trustee or sub-trustee thereof) and any
other investment manager or managers acting on behalf of such Holder with
respect to the Registrable Securities and their respective successors and
permitted assigns and (c) each of the Persons entitled to indemnification under
Section 2.9 hereof. Nothing in this Agreement shall be construed to give any
other Person any legal or equitable right, remedy or claim under this Agreement.

 

26



--------------------------------------------------------------------------------

Section 4.4 Cooperation. Each party hereto shall take such further action, and
execute such additional documents, as may be reasonably requested by any other
party hereto in order to carry out the purposes of this Agreement.

Section 4.5 Governing Law; Forum Selection. This Agreement shall be governed by
and construed and interpreted in accordance with the laws of the State of New
York irrespective of the choice of laws principles of the State of New York
other than Section 5-1401 of the General Obligations Law of the State of New
York. Any action or proceeding against the parties relating in any way to this
Agreement may be brought and enforced exclusively in the courts of the State of
New York located in the Borough of Manhattan or (to the extent subject matter
jurisdiction exists therefor) the U.S. District Court for the Southern District
of New York, and the parties irrevocably submit to the jurisdiction of both
courts in respect of any such action or proceeding.

Section 4.6 WAIVER OF JURY TRIAL. EACH PARTY WAIVES THE RIGHT TO A TRIAL BY JURY
IN ANY DISPUTE IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR ANY MATTERS
DESCRIBED OR CONTEMPLATED HEREIN, AND AGREES TO TAKE ANY AND ALL ACTION
NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

Section 4.7 Successors and Assigns. Except as otherwise expressly provided
herein, including pursuant to Section 2.10, neither this Agreement nor any of
the rights, interests or obligations provided by this Agreement may be assigned
by any party (whether by operation of law or otherwise) without the prior
written consent of the other parties, and any such assignment without such prior
written consent shall be null and void. Subject to the preceding sentence and
except as otherwise expressly provided herein, this Agreement shall be binding
upon and benefit the Corporation, each Holder, and their respective successors
and permitted assigns.

Section 4.8 Entire Agreement. This Agreement contains the final, exclusive and
entire agreement and understanding of the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings, whether written or oral, among the parties with respect to the
subject matter hereof. This Agreement shall not be deemed to contain or imply
any restriction, covenant, representation, warranty, agreement or undertaking of
any party with respect to the transactions contemplated hereby other than those
expressly set forth herein, and none shall be deemed to exist or be inferred
with respect to the subject matter hereof.

Section 4.9 Severability. Whenever possible, each term and provision of this
Agreement will be interpreted in such manner as to be effective and valid under
law. If any term or provision of this Agreement, or the application thereof to
any Person or any circumstance, is held to be illegal, invalid or unenforceable,
(a) a suitable and equitable provision shall be substituted therefor in order to
carry out, so far as may be legal, valid and enforceable, the intent and purpose
of such illegal, invalid or unenforceable provision and (b) the remainder of
this Agreement or such term or provision and the application of such term or
provision to other Persons or circumstances shall remain in full force and
effect and shall not be affected by such illegality, invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
legality, validity or enforceability of such term or provision, or the
application thereof, in any jurisdiction.

 

27



--------------------------------------------------------------------------------

Section 4.10 Enforcement of this Agreement. The parties agree that irreparable
damage would occur in the event that any provision of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. It
is accordingly agreed that the parties shall, without the posting of a bond, be
entitled, subject to a determination by a court of competent jurisdiction, to an
injunction or injunctions to prevent any such failure of performance under, or
breaches of, this Agreement, and to enforce specifically the terms and
provisions hereof and thereof, this being in addition to all other remedies
available at law or in equity, and each party agrees that it will not oppose the
granting of such relief on the basis that the requesting party has an adequate
remedy at law.

Section 4.11 Amendment. This Agreement may not be amended, modified or
supplemented except upon the execution and delivery of a written agreement
executed by a duly authorized representative or officer of each of the parties.

Section 4.12 Headings. The descriptive headings of the Articles, Sections and
paragraphs of this Agreement are included for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit, modify or
affect any of the provisions hereof.

Section 4.13 Counterparts; Facsimiles. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
taken together shall constitute one and the same Agreement. All signatures of
the parties may be transmitted by facsimile or electronic delivery, and each
such facsimile signature or electronic delivery signature (including a pdf
signature) will, for all purposes, be deemed to be the original signature of the
party whose signature it reproduces and be binding upon such party.

Section 4.14 Time Periods. Unless otherwise specified in this Agreement, an
action required under this Agreement to be taken within a certain number of days
shall be taken within that number of calendar days (and not business days);
provided, however, that if the last day for taking such action falls on a day
that is not a business day, the period during which such action may be taken
shall be automatically extended to the next business day.

Section 4.15 Legends and Notations. Each of the Holders covenants and agrees
that it will cooperate with the Corporation and take all action necessary to
ensure that the Corporation’s stock transfer records relating to any Registrable
Securities held by such Holder (whether held in certificated or uncertificated
form) conspicuously bears a legend or other appropriate notation or designation
in substantially the following form in addition to any other legend, notation or
designation that may be required by the Corporation:

THE SECURITIES REPRESENTED HEREBY ARE ISSUED SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF A REGISTRATION RIGHTS AGREEMENT, DATED JANUARY
13, 2011, AMONG THE ISSUER OF THESE SECURITIES AND THE HOLDERS REFERRED TO
THEREIN, A COPY OF WHICH IS ON FILE WITH THE ISSUER. THE SECURITIES REPRESENTED
HEREBY MAY NOT BE SOLD

 

28



--------------------------------------------------------------------------------

OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, being duly authorized, have executed and
delivered this Registration Rights Agreement on the date first above written.

 

GENERAL MOTORS COMPANY By:  

 

Name:  

 

Title:  

 

GENERAL MOTORS SPECIAL HOURLY-RATE EMPLOYEES PENSION TRUST By: Evercore Trust
Company, N.A., as Trustee By:  

 

Name:  

 

Title:  

 

GENERAL MOTORS SPECIAL SALARIED EMPLOYEES PENSION TRUST By: Evercore Trust
Company, N.A., as Trustee By:  

 

Name:  

 

Title:  

 